Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 11-10-21 has been entered and fully considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2016/0179236) in view of Martynov et al. (US 2015/0089636) and Kim et al. (US 2015/0338888).
Regarding claim 8, Shin (Fig. 1, 3, 6, 9, 11, and 17) discloses an electronic device comprising:
a foldable housing (seen in Fig. 3) including:
a hinge structure (1030);	
a first housing structure (1010) coupled to the hinge structure (seen in Fig. 3A);
a second housing structure (1020) coupled to the hinge structure (seen in Fig. 3A), wherein the second housing structure is foldable and unfoldable with respect to the first housing structure about the hinge structure (seen folded in Fig. 3A and unfolded in Fig. 3B), wherein the second housing structure is folded onto the first housing structure in a folded state 1020 is on top of 1010 as seen in Fig. 3B), and wherein the second housing structure forms a substantially planar surface with the first housing structure in an unfolded state (seen in Fig. 3A and discussed in [0185], “1510 forms a single planar surface”);
a foldable display (1510) including a first portion positioned in the first housing structure (seen in the left of Fig. 3A) and a second portion positioned in the second housing structure (seen in the right of Fig. 3A);
a processor (1800) operatively connected to the foldable display (shown connected to the display 1500 in Fig. 1); and
at least one sensor (1150) operatively connected to the processor (seen in Fig. 1); and
a memory (1700) operatively connected to the processor, wherein the memory stores instructions (“instructions for operations,” see [0090]) that, when executed, cause the processor to:
receive a first user input (called a “touch input” in [0409]) that causes a first user interface (eg. 320’) to be displayed in the folded state (seen in Fig. 17C in the top right, shown based on the touch input as discussed in [0409]);
detect a context (eg. weather information 310, seen in Fig. 9B) and a change from the folded state (called a “second state” in [0409]) to the unfolded state (“second state is converted into the first state” as discussed in [0412], seen in the transition from the bottom right of Fig. 17C to the bottom left of Fig. 17C);
select a second user interface (eg. 370),
in the unfolded state (seen in the bottom left of Fig. 17C), display the first user interface and the second user interface on at least a portion of the foldable display (both 370 and 320 are displayed on 1510).
Additionally, Shin teaches wherein the processor is used to select a second user interface (eg. displayed on 1510b) based at least partly on at least one context parameter (eg. weather information 310, seen in Fig. 9B), the at least one context parameter corresponding to the detected context and determined as a function on an input via the first user interface (as seen in Fig. 9B, and discussed in [0312], the controller “executes a preset function using the first image 310a” “based on the touch input” on a first user interface 1510a, and the preset function includes “output the first image 310a to the second display region 1510b” as discussed in [0314], see also the similar operation discussed in [0341] which teaches “control the flexible display unit 1510 to change the third screen information 330 into the second screen information 320 on the second display region 1510b, based on a touch input applied to the home screen page”), the at least one context parameter associated with at least one of calendar event, geographic location, or historical user information (weather is associated with a geographic location, however Fig. 9B also shows a calendar event to the right of 310, with the display of the date and time).
Therefore, the combination of Fig. 9B of Shin with Fig. 17C of Shin would teach wherein the processor is used to detect a change from the folded state to the unfolded state (seen in Fig. 17C);
select a second user interface based at least partly on at least one context parameter (eg. the weather) determined as a function on an input via the first user interface (based on a user touching an icon on the first screen in Fig. 9B),
in the unfolded state (seen in Fig. 17C), display the first user interface and the second user interface on at least a portion of the foldable display (both 370 and 320 are displayed on 1510 in Fig. 17, see also Fig. 16 which shows that a user interface similar to Fig. 9B can be displayed in an unfolded state).
However, should it be found that Shin fails to teach or suggest that the weather information of 310 reads upon the claimed “detect a context,” then:
Martynov (Fig. 1) discloses an electronic device with a processor (1140) configured to:
detect a context of the electronic device (“detect user location” as discussed in [0102]);
determine, as a function of an input via the first user interface, at least one context parameter (eg. weather), the at least one context parameter associated with at least one of calendar event, geographic location, or historical user information (the weather is based on the user location, see [0102]);
select a second user interface based at least partly on the at least one context parameter (the weather display is discussed in [0099]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin so the weather display 310 is based on a detected context (eg. a user’s location) as taught by Martynov because this allows a user to get updated information about their current location, which may be more relevant than presaved location data.
However, while Shin discloses wherein the electronic device, in the unfolded state, displays the first user interface and the second user interface on at least a portion of the foldable display by displaying the first user interface on a larger portion of the foldable display than the second user interface being displayed on a smaller portion of the foldable display (for example, Fig. 24B shows a first user interface 310 which is on a larger portion of the display than the second user interface 420), Shin and Martynov fail to teach or suggest wherein the larger portion of the foldable display is displayed on the first portion and at least some of the second portion.
Kim (Fig. 1 and 40) discloses an electronic device comprising a foldable display (seen in Fig. 1A in both the folded and open states) including a first portion (110) and a second portion (120);
wherein in the unfolded state (called an “open state” and seen on the right side of Fig. 40), display the first user interface (210) and the second user interface (4010) on at least a portion of the foldable display (eg. 4010 displayed on the right edge, and 210 displayed near the central area), by displaying the first user interface on a larger portion of the foldable display than the second user interface being displayed on a smaller portion of the foldable display (the first user interface 210 takes up half of the foldable display, as seen on the left of Fig. 40 taking up the entire first portion 110, while the second user interface 4010 takes up less than half of the foldable display, using only part of the second portion 120), wherein larger portion of the foldable display is displayed on the first portion and at least some of the second portion (in the open state on the left of Fig. 40, the larger portion corresponding to 210 is on both the left and right sides of the foldable display, and so 210 is displayed on both the first portion 110 and the second portion 120).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shin and Martynov so the larger portion of the foldable display is displayed on the first portion and at least some of the second portion in the unfolded state as taught by Kim because this allows user interfaces of varying sizes to be displayed (as seen in Fig. 40), and Kim additionally teaches that the size of the user interfaces may be varied as desired (eg. as discussed in [0410-0411]).

Regarding claim 9, Shin, Martynov, and Kim disclose an electronic device as discussed above, and Shin further discloses wherein the memory stores a first application program that includes the first user interface, and a second application program that includes the second user interface (“memory 1700 may be configured to store application programs” as discussed in [0090], and “Screen information corresponding to execution screens of different applications may be output to the first and second display regions 1510a, 1510b” as discussed in [0242]).

Regarding claim 10, Shin, Martynov, and Kim disclose an electronic device as discussed above, and Shin further discloses wherein a touchscreen display (1011) separate from the foldable display (seen in Fig. 4C, the touchscreen is on the opposite side of 1010 from the display 1510), wherein the instructions cause the processor to, in the folded state:
receive the first user input through the touchscreen display (seen in Fig. 13A, and discussed in [0365], based on a “touch input applied to the touch sensor 1011”), and display the first user interface of the first application program on at least part of the touchscreen display in response to the first user input (seen in Fig. 13A, and as discussed in [0366], “1800 activates the flexible display unit 1510 based on the long touch input, and controls the flexible display unit 1510 to output the second screen information 320 to the second display region 1510b”).

Regarding claim 11, Shin, Martynov, and Kim disclose an electronic device as discussed above, and Shin further discloses wherein the instructions cause the processor to, in the folded state (seen in Fig. 22A):
receive the first user input through the first portion of the foldable display (discussed in [0440], “a touch input is applied to the first remaining region (A1)”), and display the first user interface of the first application program on at least part of the first portion of the foldable display in response to the first user input (seen in the bottom left of Fig. 22A, and discussed in [0440], based on the touch, “1510 to output the second screen information 320 to the second display region 1510b”).

Regarding claim 12, Shin, Martynov, and Kim disclose an electronic device as discussed above, and Shin further discloses wherein the sensor includes a location sensor (1150 is called a “location information module”).
Additionally, Martynov discloses wherein a processor (1140) is used to:
select a second user interface (eg. a wallpaper to show the weather, discussed in [0099]) based at least partly on at least one context parameter (eg. based on the user’s location, see [0102]); and
determine at least one context parameter, based in part on data from the location sensor (the user’s current location is detected as discussed in [0102]).
	It would have been obvious to one of ordinary skill in the art to combine Shin, Martynov, and Kim for the same reasons as discussed above.

Regarding claim 13, Shin, Martynov, and Kim disclose an electronic device as discussed above, and Shin further discloses wherein the at least one context parameter is associated with at least one of time, location, information on the first application program, a user history, a user information, a user's purchase information, or a user's calendar information (as discussed above, 370 is displayed based on a user history of recently opened applications, eg. seen in the background in the top of Fig. 17C).

Regarding claim 14, Shin, Martynov, and Kim disclose an electronic device as discussed above, and Shin further discloses wherein the first application program includes one of a map application program, an e-commerce application program, or an email application program (while the application shown in Fig. 17C is an unknown type of messaging application, email is discussed in [0138], and additionally, the envelope icon in the second row of Fig. 9B is commonly used for email applications, and further, as discussed in [0294], “Any type of first and second screen information 310, 320 may be used,” and Fig. 25C shows a map application in the bottom), and wherein the second application program includes at least one of a shopping application program, a ticket application program, a travel application program, a reminder application program, a list application program, or a calendar application program (as discussed above, any application may be used, and “list screen 340b” is discussed in [0331] and shown in Fig. 10C, eg. providing a list of music).

Allowable Subject Matter
Claims 1-7 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 15-20 are allowable for the same reasons as discussed in the previous rejection.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot in view of the new grounds of rejection.
In view of the amendments, the reference of Kim has been added for new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M BLANCHA whose telephone number is (571)270-5890. The examiner can normally be reached Monday to Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M BLANCHA/Primary Examiner, Art Unit 2691